DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 1, in line 14, after “the thermal load indicator”, ---;
wherein the thermal load indicator is determined by a ratio of the currently supplied power level and the current velocity of the vehicle multiplied by the ambient-temperature-related weighting factor, the air-pressure-related weighting factor, and the vehicle-bodywork-related weighting factor --- has been inserted.
Claims 2 and 3 have been canceled. 
Claim 4, in the first line, "claim 2" has been deleted; -- claim 1 --- has been inserted.
Claim 15 has been currently amended; -- A vehicle comprising:
an internal combustion engine;
an electric machine mechanically coupled to the internal combustion engine;
a traction battery electrically connected to the electric machine; and
a controller configured to limit a maximum supplied power level of the internal combustion engine in response to a thermal load indicator calculated by the controller, the thermal load indicator corresponding to a ratio of a currently supplied power level of the internal combustion engine and current vehicle velocity multiplied by: an ambient temperature related weighting factor, an ambient air pressure related weighting factor,  a weighting factor associated with surface area of a front portion of the vehicle. --- 

Allowable Subject Matter
Claims 1 and 4-20 are allowed.
Claims 1, 15 and 19 discloses “the thermal load indicator based on a ratio of a currently supplied power level of the internal combustion engine to a current velocity of the vehicle multiplied by: an ambient-temperature-related weighting factor, an ambient-air-pressure-related weighting factor, and a vehicle-bodywork-related weighting factor, the vehicle-bodywork-related weighting factor based on surface area of a front portion of the vehicle”.
The closest prior art of record is Thompson et al. (US 20150025721, hereinafter Thompson). Thompson teaches “The graph depicts regions where the engine may run more efficient during one or more hybrid modes based on engine speed and torque. A powertrain system may have an efficient operating region calibrated based on one or more system performance parameters during hybrid modes. The one or more system performance parameters may include, but is not limited to, battery state of charge, temperature of powertrain components, and/or environmental factors (e.g., road gradient, outside temperature, etc. . . .)”.
Another closest prior art of record is LISIO et al. (US 20180222596, hereinafter LISIO). LISIO teaches “a mechanism for limiting the output power of the engine to the lowest of an engine power limit associated with a mechanical limit for the engine 110, an engine power limit associated with a thermal limit for the engine 110, and the engine power limit associated with the thrust limit for the propeller 120, ensuring that the engine 110 does not operate at a level which could cause mechanical or 
In regards to Claims 1, 15 and 19, Thompson taken either individually or in combination with LISIO fails to teach or render obvious an apparatus for disclosing: “the thermal load indicator based on a ratio of a currently supplied power level of the internal combustion engine to a current velocity of the vehicle multiplied by: an ambient-temperature-related weighting factor, an ambient-air-pressure-related weighting factor, and a vehicle-bodywork-related weighting factor, the vehicle-bodywork-related weighting factor based on surface area of a front portion of the vehicle”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

YUFENG ZHANG
Examiner
Art Unit 3663B




/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                                                                                                                                                                                                                                
/TYLER J LEE/Primary Examiner, Art Unit 3663